UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1949


KIMBERLY EVONNE BROWN,

                 Plaintiff – Appellant,

          v.

OLD VINEYARD BEHAVIORAL HEALTH SERVICES,

                 Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cv-01015-TDS-JLW)


Submitted:   January 28, 2014             Decided:   February 11, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly Evonne Brown, Appellant Pro Se. Julianna Theall Earp,
SMITH MOORE LEATHERWOOD LLP, Raleigh, North Carolina; Elizabeth
Brooks Scherer, SMITH MOORE LEATHERWOOD LLP, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kimberly   Evonne    Brown      appeals      the    district    court’s

order dismissing her complaint without prejudice for failure to

state a claim and lack of subject matter jurisdiction.                     We have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm   for   the   reasons    stated      by     the     district    court.

Brown v.      Old   Vineyard     Behavioral            Health     Servs.,      No.

1:11-cv-01015-TDS-JLW     (M.D.N.C.       June   20,    2013).      We     dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials        before    this   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                      2